Thompson, 99 Nev. 358, 360, 662 P.2d 1338, 1339 (1983). We decline to
                exercise that discretion in this case for three reasons.
                             First, petitioner waited over 5 months after the district court
                denied his petition to seek relief in this court, thus suggesting no urgency,
                strong necessity, or important issue that requires our intervention.        Cf.
                Schuster v. Eighth Judicial Dist. Court, 123 Nev. 187, 190, 160 P.3d 873,
                875 (2007) ("Where the circumstances establish urgency or strong
                necessity, or an important issue of law requires clarification and public
                policy is served by this court's exercise of its original jurisdiction, this
                court may exercise its discretion to consider a petition for extraordinary
                relief.").
                             Second, petitioner has not provided an adequate appendix. He
                has not provided a copy of the order of the respondent judge, which
                appears to have been entered on April 23, 2014, or all parts of the record
                before the respondent judge "that may be essential to understand the
                matters set forth in the petition." NRAP 21(a)(4). For example, petitioner
                has not provided the indictment, the grand-jury transcript (which appears
                to have been filed in the district court on March 12, 2014), or a transcript
                of the April 14, 2014, hearing in the district court on the pretrial habeas
                petition.' The omission of the written order and necessary parts of the



                      'Petitioner indicates that the petition will be supplemented "with
                necessary transcripts once they become available." There is no indication,
                however, that petitioner has requested the preparation of any transcripts,
                and the relevant hearing occurred more than 5 months ago, so there has
                been more than sufficient time for petitioner to obtain the transcript.

                      According to the petition, the State filed a return to a writ issued by
                the district court. It is unclear whether the return included a substantive
                                                                   continued on next page . . .

SUPREME COURT
        Of
     NEVADA
                                                       2
(0) 1947A
                    district court record make it difficult for this court to entertain the
                    petition. In particular, we cannot evaluate the basis for the district court's
                    decision and whether it reflects a clearly erroneous interpretation or
                    application of the law,      see State v. Eighth Judicial Dist. Court
                    (Armstrong),      127 Nev. „ 267 P.3d 777, 780 (2011) (defining
                    manifest abuse of discretion), or whether, assuming there was any error or
                    omission in the prosecutor's instructions to the grand jury under NRS
                    172.095(2), a properly instructed grand jury could have found slight or
                    marginal evidence to return an indictment on the child-abuse-and-neglect
                    charges, see Clay, 129 Nev. at , 305 P.3d at 906.
                                  Third, the limited documents provided could support the
                    conclusion that the district court did not manifestly abuse its discretion.
                    Those documents indicate that the prosecutor provided the grand jury
                    with instructions on the specific elements of the public offenses that they
                    were considering as required by NRS 172.095(2). In particular, the grand
                    jury was instructed on the elements of child abuse and neglect using the
                    statutory language set forth in NRS 200.508(1); the definition of "abuse or
                    neglect" as set forth in NRS 200.508(4)(a); 2 and a definition of "open and
                    gross lewdness," see NRS 201.210; Young v. State, 109 Nev. 205, 215, 849
                    P.2d 336, 343 (1993); Ranson v. State, 99 Nev. 766, 767-68, 670 P.2d 574,

                    . . . continued

                    response to the pretrial petition as petitioner has not included it in his
                    appendix.

                          2 Theinstruction did not include the references to the statutes that
                    define the various types of "abuse or neglect," but those citations would
                    not have added anything substantive to the instruction.



SUPREME COURT
       OF
    NEVADA
                                                          3
(U) 1947A 914E9:m
                575 (1983); see also Berry v. State, 125 Nev. 265, 280-83, 212 P.3d 1085,
                1095-98 (2009), overruled on other grounds by State v. Castaneda, 126
                Nev. , 245 P.3d 550 (2010), which is an offense that constitutes "sexual
                abuse" for purposes of NRS 200.508(4)(a) (incorporating definition of
                "sexual abuse" set forth in NRS 432B.100). Although petitioner suggests
                that the statutory definitions of "physical injury" and "mental injury" that
                apply to NRS 200.508 are technical and do not reflect a layperson's
                common understanding of those terms such that an instruction on the
                statutory definitions would be required under NRS 172.095(2), cf. Clay,
                129 Nev. at , 305 P.3d at 905 (addressing need to provide statutory
                definition of "physical injury" under NRS 200.508), it is not clear that
                those provisions are at issue in this case. Rather, this case appears to be
                based on "sexual abuse" to establish "abuse or neglect," not "physical
                injury" or "mental injury." While petitioner indicates that consistent with
                Clay, the prosecutor had to provide the statutory definition of "sexual
                abuse" in order to comply with NRS 172.095(2), the prosecutor did instruct
                the grand jury on the definition of open and gross lewdness, which
                constitutes "sexual abuse" for purposes of NRS 200.508(4)(a). see NRS
                432B.100. Thus, without resolving the issue on the merits, clear legal
                error suggesting a manifest abuse of discretion does not appear from our
                review of the record provided.
                            For these reasons, we
                            ORDER the petition DENIED.


                                        Pickering




                                                           Saitta
SUPREME COURT
        OF
     NEVADA
                                                     4
(0) I947A
                    cc:   Hon. Elizabeth Goff Gonzalez, District Judge
                          Clark County Public Defender
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




SUPREME COURT
       OF
    NEVADA
                                                        5
() I947A    41DAD